ALLOWANCE

Rejoinder
Claims 20-30 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 31-39, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 31-39 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 8, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 20-39 are allowed
Regarding applicants’ claim 20, the prior art does not teach or suggest an electric resistance welded clad steel pipe or tube, comprising: a first layer made of carbon steel or low-alloy steel as base metal: and a second layer placed on one surface of the first layer. and made of stainless steel or a nickel-containing alloy as cladding metal, wherein the base metal is not 
Regarding applicants’ claim 31, the prior art does not teach or suggest a method of producing an electric resistance welded clad steel pipe or tube, the method comprising: preparing a clad steel strip including a first layer made of carbon steel or low-alloy steel as base metal and a second layer placed on one surface of the first layer and made of stainless steel or a nickel-containing alloy as cladding metal; subjecting both transverse ends of the clad steel strip to groove machining, to form a groove; forming the clad steel strip into a pipe or tube shape, to obtain an open pipe or tube that is a cylindrical strip before welding; and electric resistance welding a pair of butted parts of the open pipe or tube facing each other, to obtain an electric resistance welded clad steel pipe or tube, wherein in the groove machining, the transverse ends ci* is a thickness of the second layer at a root surface in mm, dl is the groove depth on the second layer side in mm, and t is the thickness of the clad steel strip in mm, the electric resistance welding is performed by, while subjecting the pair of butted parts to gas shielding, butt pressing the pair of butted parts with an amount of upset of not greater than the thickness t of the clad steel strip, and the gas shielding is performed by blowing a shielding gas using a shielding-gas blowing nozzle having three or more slit-shaped gas outlets arranged in parallel with and adjacent to each other in a butting direction of the open pipe or tube at a position of 5 mm to 300 mm above upper ends of the butted parts of the open pipe or tube, under conditions that B is 0.5 m/s to 50 m/s and 0.010 B/A 10, where A is a gas release flow rate in m/s from a pair of first gas outlets located at both ends among the gas outlets, and B is a gas release flow rate in m/s from a second gas outlet other than the first gas outlets.  Further there is insufficient motivation such that one of ordinary skill in the art would have found it obvious to modify known pipe welding processes to conform to the process steps and parameters as required.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam Krupicka/Primary Examiner, Art Unit 1784